       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 1 of 42




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

MARC D. BIRNBACH,                        :
    Plaintiff,                           :
                                         :
      v.                                 :   Case No. 3:19-cv-01328 (VLB)
                                         :
AMERICARES FOUNDATION INC.,              :
    Defendant.                           :   September 18, 2021


                MEMORANDUM OF DECISION GRANTING
       DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, [ECF NO. 36]

      This employment discrimination action is brought by Plaintiff, Marc D.

Birnbach, a former marketing multimedia manager of the Defendant, Americares

Foundation Inc. (“Americares” or “Defendant”).        Plaintiff asserted causes of

action for discrimination based on disability and regarded as disability pursuant

to the Connecticut Fair Employment Practices Act (“CFEPA”), Conn. Gen. Stat. §

46a-60(a)(1) (Count I); hostile work environment pursuant to the CFEPA (Count II);

discrimination based on disability and “regarded as” disability pursuant to the

Americans With Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 et seq. (Count III);

hostile work environment pursuant to the ADA (Count IV); intentional infliction of

emotional distress (Count V); negligent infliction of emotional distress (Count VI);

and breach of the covenant of good faith and fair dealing (Count VII). [ECF No. 1].

      On September 25, 2019, Americares moved to dismiss Plaintiff’s claims in

their entirety, [ECF No. 13], which the Court granted-in-part on June 29, 2020,

dismissing Counts I and II “without prejudice to Plaintiff filing an Amended

Complaint within 14 days of the date of th[at] Order alleging release of
        Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 2 of 42




jurisdiction   from   [the   Connecticut   Commission    on   Human     Rights   and

Opportunities] and attaching the release as an exhibit,” [ECF No. 33 at 13], and

dismissing Counts IV through VII with prejudice. Id. at 20-30.

      Plaintiff did not re-plead Counts One and Two, which left Plaintiff’s Count

Three, setting forth a claim for discrimination based on disability and “regarded

as” disability pursuant to the ADA, as Plaintiff’s only remaining cause of action.

      On October 27, 2020, Americares filed the instant motion for summary

judgment and memorandum in support thereof. [ECF No. 36]. For the following

reasons, Americares’ motion for summary judgment is GRANTED.

                                 I. MATERIAL FACTS

      The Court draws the following facts from the Parties’ Local Rule 56(a)

Statements of Material Facts as supported by evidence in the record.

      “Plaintiff, Marc Birnbach, is and was, at all relevant times, a photographer,

videographer, and editor.”       [ECF No. 36-8 (Defendant’s Local Rule 56(a)1

Statement of Undisputed Material Facts (“Def.’s Stmt.”) ¶ 1)]; [ECF No. 39-1

(Plaintiff’s Local Rule 56(a)2 Statement of Facts (“Pl.’s Stmt.”) ¶ 1)]. “Defendant

is, and was at all relevant times, a non-profit global health focused relief

organization, headquartered in Stamford, Connecticut.”        Def.’s Stmt. ¶ 2; Pl.’s

Stmt. ¶ 2.

      Plaintiff has an impairment consisting of “a combination of dyslexia, slow

lag, auditory processing disorder, and attention deficit disorder and attention


                                           2
        Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 3 of 42




deficit hyperactivity disorder (‘ADD/ADHD’).” [ECF No. 39-1 (Plaintiff’s Local Rule

56(a)2 Additional Material Facts (“Pl.’s Add’l Facts”) ¶ 2]; [ECF No. 39-4 Plaintiff’s

Opposition Exhibit 2 (Transcript of Marc D. Birnbach Deposition dated June 23,

2020 (“Pl.’s Ex. 2”) at 59:1-6 (confirming that his impairment consists of “a

combination of dyslexia, low lag, auditory processing disorder, and attention

deficit disorder and attention deficit hyperactivity disorder”)].         “Plaintiff’s

disability limits the pace at which he processes information, including taking in

information correctly, making sense of it and responding.” Pl.’s Add’l Facts ¶ 3.

“Plaintiff is unable to process information like other persons,” and his “particular

deficit results in significant communication issues with others and generally

leads to misunderstandings and/or miscommunications.” Id. ¶¶ 4-5.

       “Plaintiff met with Jed Selkowitz on or about April 7, 2016 at Defendant’s

headquarters for an interview.”     Def.’s Stmt. ¶ 3; Pl.’s Stmt. ¶ 3.    “Following

Plaintiff’s interview, he was sent a written offer of employment for the position of

interim Manager, Multimedia, as part of Defendant’s Marketing team by letter

dated April 8, 2016.” Def.’s Stmt. ¶ 4; Pl.’s Stmt. ¶ 4. “The offer letter indicated

that Jed Selkowitz would be Plaintiff’s immediate supervisor.” Def.’s Stmt. ¶ 5;

Pl.’s Stmt. ¶ 5.

       “Plaintiff started in this position as an employee of Defendant on April 13,

2016.” Def.’s Stmt. ¶ 6; Pl.’s Stmt. ¶ 6. “By letter dated May 24, 2016, Plaintiff’s




                                          3
         Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 4 of 42




employment status was changed from interim to that of a regular full-time, at-will

employee.” Def.’s Stmt. ¶ 7; Pl.’s Stmt. ¶ 7.

       Plaintiff disclosed his impairment to Selkowitz. Pl.’s Add’l Facts ¶ 6; see

also Pl.’s Ex. 2 56:14-22, 62:4-9 (“Q. . . . I think you mentioned in passing you told

Jed you’re - - Is it a kinesthetic learner?” A. Correct. Q. And what does that

mean? A. That I’m both audio - - well, I wonder; but it’s I’m more of a visual, that

it’s hard for me to understand and absorb a lot of information when it’s done just

verbally. . . . Q. . . . And am I correct in my understanding that while you didn’t tell

Jed the technical diagnosis during the interview, it sounds like you described to

him sort of the effects of the diagnosis, correct? A.          Yes.”); [ECF No. 39-5

Transcript of Jed Selkowitz Deposition dated July 24, 2020 (“Pl.’s Ex. 3”) at 15:21-

16:14 (“Marc would speak to me about the potential of processing things

differently, the need to write things down in detail, you know, just things like that.

Q. And did he discuss with you why he would, for example, need to write things

down frequently? A. Again, to the best of my recollection, it was based on, you

know, how he processed things, you know, whether it was, again, sort of hearing

things in meetings and needing to sort of digest them or from a memory

perspective to need to write it down and refer back to notes, but that’s typically

the extent of it.”)].

       At his deposition, Plaintiff testified regarding his impairment’s impact on

his work output at Americares:


                                           4
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 5 of 42




      Q.    Okay. What impact did your learning disability have on your
            ability to do your job at Americares?
      A.    If you’re asking my thoughts, I thought it was minimal. I
            thought that just proven with the metrics as far as
            measurables of what I created, when I created, how I created,
            where I delivered, it showed productivity in multimedia content
            creation that had never happened at Americares in the history
            of Americares. The amount of content I created for them far
            surpassed five years of the previous person in my position in
            what I did in just one year.
            So my disabilities did not weigh in on the productivity of my
            job. If anything, it – I felt like it strengthened me to learn more
            how to operate and work with people and my team in that
            capacity.
      ...
      Q.    Do you believe, as you sit here today, that your learning
            disability substantially limited your ability to work at
            Americares?
      A.    No.

[ECF No. 36-3 Defendant’s Motion for Summary Judgment Exhibit A (“Def.’s Ex.

A”) (Birnbach Depo. Tr. 152:5-10, 186:13-16)].

      At some point “Plaintiff began to be excluded from . . . company meetings,

project meetings and other functions.” Pl.’s Add’l Facts ¶ 8. “Plaintiff’s input and

his involvement were not sought with respect to meetings, decisions and

planning in his department or as it related to his subordinate.        Mr. Selkowitz

would reassign jobs and duties that were Plaintiff’s responsibility to his

subordinate, Jake Rauscher.”      Id. ¶¶ 9-10.    “At some point, Mr. Selkowitz

generated a flow chart of staff members and their areas of responsibility[, which

showed] that Plaintiff’s responsibilities as Multimedia Manager had been reduced

and that Plaintiff was being isolated in his employment duties and office


                                         5
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 6 of 42




environment.” Id. ¶¶ 11-12.     “It was also clear to see that Plaintiff had been

reassigned, that Mr. Rauscher was reassigned to another manager and that

Plaintiff had no link to anyone other than Mr. Selkowitz on the flow chart.” Id. ¶

13.

      On July 31, 2018, Plaintiff, Jed Selkowitz and senior manager Kevin Gilrain

met regarding Plaintiff’s plan to relocate from Stamford, Connecticut, where

Americares is headquartered, to Wisconsin.        [ECF No. 42-7 (Email exchange

between Plaintiff and Jed Selkowitz regarding relocation meeting)]. In an email

exchange documenting the results of that meeting, Jed Selkowitz noted that “the

process by which we got to today’s discussion was not ideal,” in that Selkowitz

first heard about Plaintiff’s relocation not from Plaintiff, but from several co-

workers who “ask[ed] if [Plaintiff] was leaving the company.” Id. It was also not

ideal, in Selkowitz’s view, because it occurred before Americares implemented “a

formal flexible work arrangement (FWA) policy,” that might have set parameters

for such a move, Selkowitz, Plaintiff’s direct supervisor, was not involved in the

move plan, and “[r]umors continue[d] to come to [Selkowitz’s] office daily about

the potential implications of [Plaintiff’s] move.” Id. Selkowitz also expressed

concern that Plaintiff “edit[s video] on different software than Jake [Rauscher],”

but noted that Plaintiff “suggested that [he had] found a solve” and expressed an

expectation that Plaintiff and Jake Rauscher would be able to set up a system

that would “seamlessly integrate” their efforts while Plaintiff worked remotely. Id.


                                         6
        Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 7 of 42




       Plaintiff responded that he was “excited” that he could “present the team

with a highly adaptable and easy plan that won’t disrupt our workflow or

challenge how we team up to execute projects.” Id.

       “Plaintiff’s annual review for fiscal year 2018 [covering July 1, 2017 to June

30, 2018] was held on August 16, 2018 at 3:00pm and was attended by Plaintiff,

Jed Selkowitz, and Kevin Gilrain.” Def.’s Stmt. ¶ 8; Pl.’s Stmt. ¶ 8; [ECF No. 39-6

(Birnbach Annual FY2018 Goal & Performance Review) (“Annual Review”)].

       Plaintiff’s   Annual   Review   communicated    numerous     deficiencies   in

Plaintiff’s execution of assigned duties:

   x   “[O]n site in Liberia, Marc did not seem to have full command of the
       technology . . . one day the battery was uncharged . . . Marc didn’t know
       there was a ‘straight’ direction to the camera . . . allow[ing] us to choose
       what the viewer saw . . . While Marc has great raw talents, sometimes he
       does not invest enough in the book learning of his craft.”

   x   “I’d asked Jake, Moataz and Marc to collaborate on . . . developing new and
       consistent on-screen graphics . . . and spoke to Marc about taking a
       leadership role in this process. All procrastinated on this assignment, but
       it was Jake and Moataz who ultimately took the lead and presented their
       recommendations. . . . Marc [also needs] flexibility in . . . us[ing] the same
       video editing platform [as Jake]. . . . We broke little new ground . . . .”

   x   “I have proposed in the past that Marc partner with [Ted and Sam Kelly] to
       better understand the performance of our video content . . . I have not
       observed this happening”

   x   “We have a social listening tool – Falcon – that delivers strong data on our
       social posts. Partnering with Sam would have revealed this new tool in
       FY18. . . . We held one session in my office that I had to initiate, but have
       since not had team discussions about what works.”

   x   “[T]he reason this management change happened [shifting Jake Rauscher
       from Plaintiff’s supervision to another manager] [is because] Marc was not
                                            7
     Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 8 of 42




    effectively managing Jake after repeated coaching attempts. Despite some
    effort by Marc to improve his management of Jake, I observed a continuing
    erosion of the relationship and Jake became a flight risk. Marc made
    efforts to establish a routine with Jake, [but t]hese routines did not last and
    (by personal observation and feedback delivered to me), Marc’s feedback
    came off more as criticism of Jake’s work.”

x   “Based on my observations of Marc, he sometimes has difficulty starting
    and completing projects . . . . Marc has even misled teammates about his
    progress.”

x   “[In one instance] Marc was supposed to be a leader among the
    photographers, but he showed up 30 minutes late . . . missing the pre-event
    brief . . . [because of a personal] freelance gig.”

x   “Marc took the computer he had purchased to a freelance gig [but] a
    memory card of Jake’s had been downloaded onto that computer by
    mistake. Without confirming we had a backup of that card, Marc deleted it
    from the computer. We lost an entire card of Jake’s content. While others
    were also to blame for this, Marc took little to no responsibility at the time
    and sought to put blame on teammates during our discussion.”

x   “Marc took a first-class seat on the charter, leaving the [Americares] donor
    assigned to that seat to go back to economy. It was a very embarrassing
    situation . . . While Marc acknowledged it was inappropriate when it was
    pointed out to him, he clearly didn’t recognize it at the time.”

x   “Marc undermined [another manager by] ask[ing a junior person] if he had
    a career path established . . . and when [he] said ‘no’, Marc made a point to
    tell him that was a ‘big miss’ and should be something [his manager]
    should be helping him with. . . . Marc could have spoken to [the manager]
    about it instead of undermining her.”

x   “[I]t is Marc who I have observed often passing projects to Jake or Chris
    with little/no notice and often under circumstances that seem difficult to
    imagine and/or without asking [their manager].”

x   “Marc has flashes of incredible collaboration with internal partners. I have
    observed Marc experience a great rapport and success working with
    certain colleagues, but also some challenging relationships with others.
    Based on my observations, Marc has not demonstrated deeper
    engagement with our programmatic work. Marc does surface new ideas for
                                       8
        Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 9 of 42




       video content, but, the ideas often are not executable, off strategy or don’t
       align with our top programmatic priorities, therefore they often need
       refinement/redirection.”

   x   “Marc had been a strong infusion of creativity and photography and video
       editing talent, which created rationale for looking past certain performance
       issues and concerns, but his strengths and best performances no longer
       outweigh gaps in his workplace production, issues with team
       cohesiveness, and lack of consistent work ethic and productivity. We must
       either find a path forward for Marc that enhances his performance or
       discuss alternatives. . . . The first step will be to develop a Performance
       Improvement Plan (PIP) that will outline clear expectations across specific
       projects. . . . We will develop this together and agree on the plan ahead.”

   x   “Marc’s unique perspective and approach to projects was a key reason I
       was excited he was joining our team. We do not see it as a negative and I
       think the team has done well to embrace a nonlinear content creator who
       has outside the box ideas. I think the team has done their best to adapt to
       Marc’s learning style and information processing. I’m not sure I have seen
       any intolerance for this or short-fuses, rather, there is a feeling that by now,
       Marc should have a greater command of our work.”

[ECF No. 39-6].

       “Thereafter, Jed Selkowitz sent a Performance Improvement Plan to

Plaintiff on or about September 17, 2018.”        Def.’s Stmt. ¶ 9; Pl.’s Stmt. ¶ 9.

“Thereafter, a follow-up meeting to Plaintiff’s annual review was held on

September 21, 2018, attended remotely by Plaintiff with Mr. Selkowitz and Mr.

Gilrain.” Def.’s Stmt. ¶ 10; Pl.’s Stmt. ¶ 10.

       Six days later, Jed Selkowitz emailed Plaintiff expressing “confus[ion]”

about Plaintiff having to mail a thumb drive to Jake Rauscher to share video files

when they should have already had a server set up to effect the transfer

electronically; the mail transfer cost the team two days on a project with a tight


                                           9
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 10 of 42




timeline. [ECF No. 42-8 (“I’ve read your note and am very surprised the server

was not in place. We discussed this multiple times and shipping a hard drive

wasn’t the method of file sharing that would be how you guys work together.

What a complete waste of two days – it makes it impossible to seamlessly shift

projects and share working files.”)].

      The next day, September 28, 2018 Plaintiff responded stating “still I have to

defend myself that I don’t process information well when it comes to our mission

in medical terms or statistics, and that is a huge part of my life because I don’t

process information like other people, hence my life in resource classes, special

education, and being around mentors. This is an area of focus, awareness and

improvement for Americares if the organization ever does decide to offer

employment to people with special needs because as intelligent or creative as I

have made myself I still have that learning lag.” [ECF No. 39-8].

      “On or about November 7, 2018, Plaintiff was in Los Angeles, California for

a free-lance job, using vacation time during his absence from Americares.” Def.’s

Stmt. ¶ 11; Pl.’s Stmt. ¶ 11. “While Plaintiff was in Los Angeles, California, UPS

attempted to deliver a package at his home in Wisconsin, which his then-fiancé

missed, following which she attempted to pick the package up from UPS without

success.”   Def.’s Stmt. ¶ 12; Pl.’s Stmt. ¶ 12.    “UPS declined to release the

package to Plaintiff’s fiancé, notwithstanding the fact that she put Plaintiff on

facetime and he attempted to show his photo ID.” Def.’s Stmt. ¶ 13; Pl.’s Stmt. ¶


                                        10
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 11 of 42




13. “Plaintiff then attempted to call UPS, but was met with a long wait time, so he

sent a message to UPS through Facebook messenger, ‘hoping that maybe this

could get elevated to a senior supervisor . . .’” Def.’s Stmt. ¶ 14; Pl.’s Stmt. ¶ 14.

      Plaintiff’s message thread to UPS through Facebook stated: “Wishes

delivered? I’m a first responder for an international NPO that had a critical tool

being delivered while I am away responding to a disaster. My day has come to a

grinding halt because UPS won’t leave my package . . . at my home with my

fiancé because she doesn’t have the same last name or address. . . . RETHINK

how you are shipping your critical supplies in times of disaster because UPS is

NOT it.” Def.’s Stmt. ¶ 15; Pl.’s Stmt. ¶ 15; [ECF No. 36-4 (Exhibit 1 to Plaintiff’s

Deposition) (emphasis in original)].

      “During the course of his deposition, Plaintiff confirmed that this Exhibit 1

from his deposition appeared to be an accurate copy of his ‘text thread’ to UPS.”

Def.’s Stmt. ¶ 16; Pl.’s Stmt. ¶ 16. “Despite Plaintiff’s representation to UPS in

Exhibit 1 that he was ‘away responding to a disaster’, Plaintiff admitted that, at

that time, he was on vacation from Americares and in Los Angeles on non-

Americares business.” Def.’s Stmt. ¶ 17; Pl.’s Stmt. ¶ 17. “Plaintiff also admitted

that, he was not, at that time, responding to any disaster in his capacity as an

employee of Americares.” Def.’s Stmt. ¶ 18; Pl.’s Stmt. ¶ 18. “Plaintiff further

admitted that Americares had not sent him to Los Angeles in or around

November 7th or 8th 2018 in response to a natural disaster.” Def.’s Stmt. ¶ 19;


                                          11
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 12 of 42




Pl.’s Stmt. ¶ 19. “Plaintiff testified that his reference in Exhibit 1 to his status as

‘a first responder for an international NPO’ was, in fact, a reference to his role

with Americares and that he included that information in his message to UPS in

an effort to ‘position that the equipment was needed for the work that [he needed]

to do.’” Def.’s Stmt. ¶ 20; Pl.’s Stmt. ¶ 20.

      Jed Selkowitz testified during his deposition that “[n]umber one, he was

representing himself as a responder . . . he made it seem like his role in our

organization was critical to life saving work. It is not.” Def.’s Stmt. ¶ 21. 1 “Mr.

Selkowitz also clarified that the drone at issue with the delivery was not, in any

event, an essential piece of equipment and that Americares had its own drone at

all relevant times that was available to be deployed if needed.” Def.’s Stmt. ¶ 22;

Pl.’s Stmt. ¶ 22.

      “Plaintiff further confirmed that he, in fact, wrote the further message to

UPS at Exhibit 1, page 2 that stated: ‘I’ve wasted enough time and energy and

heard enough about only solutions today. This feedback has already gone back

to our organizations [sic] leadership team and emergency response team to stay

clear of UPS.’” Def.’s Stmt. ¶ 23; Pl.’s Stmt. ¶ 23.




1 Defendant’s Rule 56(a)1 Statement characterizes Plaintiff’s statement as “false
and misleading,” which Plaintiff denies, citing to his own deposition testimony,
where he stated, “one of my roles is as a first responder for natural disasters.”
Pl.’s Stmt. ¶ 21 (citing Transcript of Marc D. Birnbach dated June 23, 2020
(“Birnbach Depo. Tr.”) at 139:19-140:3).
                                         12
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 13 of 42




      “Diana Maguire, Vice President of Institutional Relations for Americares,

was sent the screen shots of Plaintiff’s message thread with UPS by her

connection at UPS, Joe Ruiz, by email correspondence.” Def.’s Stmt. ¶ 24; Pl.’s

Stmt. ¶ 24. “UPS, at all relevant times, was a corporate partner of Americares and

Mr. Ruiz reached out to her in an effort to troubleshoot the issues raised by

Plaintiff because he did not want to disrupt an emergency response.”            Def.’s

Stmt. ¶ 25; Pl.’s Stmt. ¶ 25.

      “Ms. Maguire, in reading the message thread forwarded to her by Mr. Ruiz,

assumed that Plaintiff was deployed for Americares and responding to an

emergency, so she attempted to confirm where Plaintiff was, to get information

about the package, and to attempt to resolve [the] issue.” Def.’s Stmt. ¶ 26; Pl.’s

Stmt. ¶ 26. “She ultimately contacted Plaintiff directly and learned that, at that

time, he was in Los Angeles for a freelance gig.” Def.’s Stmt. ¶ 27; Pl.’s Stmt. ¶

27. “Ms. Maguire informed Plaintiff in the course of that telephone call that he

had created an ‘awkward situation’ by ‘making it seem as if this is in response to

a disaster, which it doesn’t appear like it is’ and ‘putting a relationship that

[Americares has] with UPS in jeopardy.’” Def.’s Stmt. ¶ 28; Pl.’s Stmt. ¶ 28.

      “As noted by Ms. Maguire in her deposition testimony, while Plaintiff did

not explicitly reference Americares in his communications with UPS, he

‘purported to represent an emergency response organization’ and he ‘purported

that the inability to receive this package was impeding the response, that there


                                        13
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 14 of 42




were people who were not going to get help perhaps for weeks because of the

lack of delivery.’” Def.’s Stmt. ¶ 29; Pl.’s Stmt. ¶ 29. “Ms. Maguire further testified

that Plaintiff ‘made it clear that he had reported this to leadership and had

requested that they not do business with UPS.’” Def.’s Stmt. ¶ 30; Pl.’s Stmt. ¶

30. “Ms. Maguire further testified that Americares does ‘a ton of business with

UPS . . . a massive amount of delivery with UPS.’” Def.’s Stmt. ¶ 31; Pl.’s Stmt. ¶

31.   “While Ms. Maguire could not state definitively how UPS came to the

conclusion that Plaintiff was affiliated with Americares, she did note: ‘[a]ll you

have to do is Google Marc and you know he works for us.’” Def.’s Stmt. ¶ 32;

Pl.’s Stmt. ¶ 32. Plaintiff himself testified “that his ‘photos, assets, anything that I

created for Americares . . . was put out publicly with my name spelled correctly.

So I mean, my name was searchable in a multitude of ways . . .’” Def.’s Stmt. ¶

33; Pl.’s Stmt. ¶ 33.

      Plaintiff emailed Jed Selkowitz about the UPS incident, stating that “[t]here

was no support of flexibility due to ups [sic] policy[, . . . ] I positioned solutions

which were rejected [by UPS, . . .] this stopped my work for [sic] americares today

and escalated frustrations [and] I left a generic direct review on facebook about

my frustrations with no mention of americares.” [ECF No. 42-10].

      Plaintiff also sent an email to Diana Maguire stating “I can not even begin

to tell you how humiliating and now fearful I am with my job that UPS caused

today for me because they wouldn’t deliver a package I needed for work. I never


                                          14
        Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 15 of 42




once mentioned [Americares] or positioned myself to represent the organization.

The search time and steps to contact [Americares by UPS] was wrong. [UPS]

Corporate called me to remedy the package and I have told them I am happy to

finally allow my fiancé to retrieve the package in my absence while I am away for

work beyond their general hold time. I also made them aware that I am likely

going to lose my job because they reached out to [Americares]. Bottom line is

UPS did two major disservices to me and this should never have gone in the

direction it did and what a mess they created.” [ECF No. 42-9].

        “Ultimately, Plaintiff’s exchange with UPS was shared with, among others,

Kevin Gilrain and Jed Selkowitz. Mr. Gilrain discussed the exchange between

Plaintiff and UPS with then-CEO of Americares, Michael Nyenhuis, and possibly

Jed Selkowitz, although Mr. Selkowitz was traveling to the Far East at the relevant

time.” Def.’s Stmt. ¶ 34; Pl.’s Stmt. ¶ 34. “Mr. Gilrain’s discussions with Mr.

Nyenhuis focused on ‘[t]he seriousness of this misrepresentation and plea to

UPS to assist [Plaintiff] with a private matter by invoking Americares or invoking

the work of Americares if not in name and the representation that they were

preventing him from doing his humanitarian work.’” Def.’s Stmt. ¶ 35; Pl.’s Stmt.

¶ 35.     “Mr. Gilrain and Mr. Nyenhuis discussed the fact that Plaintiff’s

communications were a ‘real breach of appropriate behavior’, incorporated

‘misrepresentations and untruths’, and ‘threatening UPS in terms of going back




                                        15
        Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 16 of 42




to [Americares’] leadership team and emergency response team to steer clear of

UPS . . .’” Def.’s Stmt. ¶ 36; Pl.’s Stmt. ¶ 36.

       “Mr. Gilrain testified that he had one exchange with Mr. Selkowitz regarding

Plaintiff’s communications with UPS in an effort to confirm whether Plaintiff’s

communications with UPS were, in any way, related to his then-pending

Performance      Improvement          Plan,   but   they    determined   that    Plaintiff’s

communications with UPS were a ‘standalone violation of trust.’” Def.’s Stmt. ¶

37; Pl.’s Stmt. ¶ 37. 2

       “Mr.   Gilrain     and   Mr.    Nyenhuis     had    two   discussions    about   the

communications between Plaintiff and UPS.” Def.’s Stmt. ¶ 38; Pl.’s Stmt. ¶ 38.

       “In the course of those conversations, Mr. Gilrain recommended that

Plaintiff be terminated ‘[f]or the . . . material misrepresentation, the standalone

single violation and threat to Americares with a core partner of [Americares].’”

Def.’s Stmt. ¶ 39; Pl.’s Stmt. ¶ 39. 3



2 Plaintiff’s Rule 56(a)2 Statement admits that Mr. Gilrain so testified but denies
that he had only a single conversation with Mr. Selkowitz. [ECF No. 39-1 at 11].
But Plaintiff cites deposition testimony of Mr. Selkowitz in support, the specific
pages of which are not included in Plaintiff’s filing, and he cites to CHRO filings,
neither of which discuss the number of times Mr. Gilrain and Mr. Selkowitz
discussed Plaintiff’s actions. This statement is, therefore, deemed admitted. See
D. Conn. L. Civ. R. 56(a)(3) (“Failure to provide specific citations to evidence in
the record as required by this Local Rule may result in the Court deeming
admitted certain facts.”).
3 Plaintiff admits that Mr. Gilrain so testified but denies “that his was the sole

recommendation.” [ECF No. 39-1 at 12 (citing ECF No. 39-10 ¶ 41 (“Mr. Selkowitz,
Mr. Gilrain, and Mr. Michael Nyenhuis, President & CEO of Americares, were the
primary decision makers with respect to both the hiring and firing of
                                         16
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 17 of 42




      “Mr. Gilrain testified that Mr. Nyenhuis was the ultimate decision-maker

with respect to the termination of Plaintiff and that Mr. Selkowitz was not involved

in the decision.” Def.’s Stmt. ¶ 40; Pl.’s Stmt. ¶ 40.4

      “Plaintiff was terminated by a telephone call on November 9, 2018. During

the course of that telephone call, Mr. Gilrain explained to Plaintiff that he was

being terminated on the basis of his communications with UPS.” Def.’s Stmt. ¶

41; Pl.’s Stmt. ¶ 41.

                                II.    Legal Standard

      Summary judgment should be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). The moving party bears the burden of

proving that no genuine factual disputes exist. See Vivenzio v. City of Syracuse,

611 F.3d 98, 106 (2d Cir. 2010). “In determining whether that burden has been

met, the court is required to resolve all ambiguities and credit all factual

inferences that could be drawn in favor of the party against whom summary

judgment is sought.” Id. (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587



Complainant”) and ECF No. 39-11 ¶ 11(c) (citing Kevin Gilrain and Jed Selkowitz
as “the persons recommending the action at issue.”)].
4 Plaintiff admits that Mr. Gilrain so testified but denies “that Mr. Nyenhuis was

the ultimate decision-maker.” [ECF No. 39-1 at 12 (citing ECF No. 39-10 ¶ 41 (“Mr.
Selkowitz, Mr. Gilrain, and Mr. Michael Nyenhuis, President & CEO of Americares,
were the primary decision makers with respect to both the hiring and firing of
Complainant”) and ECF No. 39-11 ¶ 11(c) (citing Kevin Gilrain and Jed Selkowitz
                                         17
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 18 of 42




(1986)). This means that “although the court should review the record as a whole,

it must disregard all evidence favorable to the moving party that the jury is not

required to believe.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,

151 (2000); Martinez v. Conn. State Library, 817 F. Supp. 2d 28, 37 (D. Conn. 2011).

Put another way, “[i]f there is any evidence in the record that could reasonably

support a jury’s verdict for the nonmoving party, summary judgment must be

denied.” Am. Home Assurance Co. v. Hapag Lloyd Container Linie, GmbH, 446

F.3d 313, 315-16 (2d Cir. 2006) (internal quotation marks and citation omitted).

      A party who opposes summary judgment “cannot defeat the motion by

relying on the allegations in his pleading, or on conclusory statements, or on

mere assertions that affidavits supporting the motion are not credible.” Gottlieb

v. Cnty. of Orange, 84 F.3d 511, 518 (2d Cir. 1996). Where there is no evidence

upon which a jury could properly proceed to find a verdict for the party producing

it and upon whom the onus of proof is imposed, such as where the evidence

offered consists of conclusory assertions without further support in the record,

summary judgment may lie. Fincher v. Depository Trust & Clearing Corp., 604

F.3d 712, 726-27 (2d Cir. 2010).

                                   III.   DISCUSSION

      As an initial matter, the Court pauses to note that Plaintiff mis-states the

legal standard on summary judgment in a disability discrimination case. Plaintiff



as “the persons recommending the action at issue.”)].
                                     18
      Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 19 of 42




claims that in such a case, summary judgment is considered an “extreme

remedy,” and “should be granted only if it is quite clear what the truth is and that

no genuine issue remains for trial.” [ECF No. 39 at 7]. The case cited for these

propositions, Egleston v. State Univ. Coll. at Geneseo, 535 F.2d 752 (2d Cir.

1976), does not say that, and was a case reviewing the grant of a motion to

dismiss, not summary judgment, and so is clearly inapposite. In fact, neither

proposition stated by Plaintiff finds support in the Second Circuit’s disability

discrimination jurisprudence.

      It is true that “[i]n the Title VII context, courts are to be ‘particularly

cautious’ about granting summary judgment to employers in cases where the

discriminatory intent of the employer is contested.” Widomski v. State Univ. of

N.Y. at Orange, 933 F. Supp. 2d 534, 540 (S.D.N.Y. 2013) (quoting Schwapp v.

Town of Avon, 118 F.3d 106, 110 (2d Cir. 1997); see also Schiano v. Quality

Payroll Sys., 445 F.3d 597, 603 (2d Cir. 2006) (“[A]n extra measure of caution is

merited in . . . summary judgment in a discrimination action because direct

evidence of discriminatory intent is rare and such intent often must be inferred

from circumstantial evidence found in affidavits and depositions.”) (internal

quotation marks omitted)). “Nevertheless, ‘[i]t is . . . beyond cavil that summary

judgment may be appropriate even in the fact-intensive context of discrimination

cases.’” Widomski, 933 F. Supp. 2d at 540 (quoting Abdu-Brisson v. Delta Air

Lines, Inc., 239 F.3d 456, 466 (2d Cir. 2001)). “Thus, while district courts must


                                        19
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 20 of 42




pay   careful   attention   to   affidavits    and   depositions   which   may   reveal

circumstantial proof of discrimination,” id. (citing Gallo v. Prudential Residential

Servs., Ltd., 22 F.3d 1219, 1224 (2d Cir. 1994)), courts are not to “treat

discrimination differently from other ultimate questions of fact.”         Id. (quoting

Abdu-Brisson, 239 F.3d at 466).

      As mentioned, the sole remaining count of Plaintiff’s Complaint is a claim

for “unlawful disability discrimination pursuant to the American With Disabilities

Act (“ADA”), 42 U.S.C. §§ 12101 et seq,” [ECF No. 1 at 1, 18-19 (Count Three)], in

that Plaintiff claims Defendant terminated his employment because of his

disability. [ECF No. 1 at 18-19 (Count Three)].

      “In the absence of direct evidence of discrimination, a discriminatory

discharge claim brought under the ADA is subject to the burden-shifting

framework established by the Supreme Court in McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973).” Anderson v. Nat’l

Grid, PLC, 93 F. Supp. 3d 120, 140 (E.D.N.Y. 2015). “Under this framework, a

plaintiff must first set forth a prima facie case of discrimination in violation of the

ADA by showing the following elements: ‘(1) his employer is subject to the ADA;

(2) he was disabled within the meaning of the ADA; (3) he was otherwise qualified

to perform the essential functions of his job, with or without reasonable

accommodation; and (4) he suffered adverse employment action because of his

disability.’” Id. (quoting McMillan v. City of N.Y., 711 F.3d 120, 125 (2d Cir. 2013));


                                              20
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 21 of 42




see also Abrams v. Dep’t of Pub. Safety, 764 F.3d 244, 251–52 (2d Cir. 2014)

(same).

      “If the plaintiff establishes a prima facie case of unlawful discrimination, a

rebuttable presumption of discrimination arises, and the burden shifts to the

defendant to set forth ‘some legitimate, nondiscriminatory reason’ for the

adverse employment action.”        Anderson, 93 F. Supp. 3d at 140 (quoting

McDonnell Douglas, 411 U.S. at 802). “Where the defendant articulates such a

reason, then the presumption of discrimination is rebutted, and it ‘simply drops

out of the picture.’” Id. (quoting St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 510-

11 (1993)). “If the employer cites a proper explanation, the plaintiff must show

pretext.” Percoco v. Lowe’s Home Ctrs., 208 F. Supp. 3d 437, 444 (D. Conn. 2016)

(citing Ruiz v. Cnty. of Rockland, 609 F.3d 486, 492 (2d Cir. 2010)). “Pretext may

be demonstrated either by the presentation of additional evidence showing that

the employer’s proffered explanation is unworthy of credence, or by reliance on

the evidence comprising the prima facie case, without more.”            Id. (quoting

Chambers v. TRM Copy Centers Corp., 43 F.3d 29, 38 (2d Cir. 1994)).            “The

ultimate question on summary judgment is whether ‘the employee’s admissible

evidence [ ] show[s] circumstances that would be sufficient to permit a rational

finder of fact to infer that the employer’s employment decision was more likely

than not based in whole or in part on discrimination.” Id. (quoting Kirkland v.

Cablevision Sys., 760 F.3d 223, 225 (2d Cir. 2014)).


                                         21
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 22 of 42




      A.     Plaintiff has Not Made Out a Prima Facie Case of Disability
             Discrimination

      Plaintiff’s prima facie case fails for two reasons; namely, that Plaintiff has

not established that he was disabled, and Plaintiff does not even argue or

present any evidence in making his prima facie case that he was terminated due

to his disability.

             1.      Plaintiff is Not Disabled Within the Meaning of the ADA

      “The term ‘disability’ means, with respect to an individual—

      (A) a physical or mental impairment that substantially limits one or more

major life activities of such individual;

      (B) a record of such an impairment; or

      (C) being regarded as having such an impairment.”

42 U.S.C. § 12102(1). Plaintiff expressly disclaims that he is pursuing a “regarded

as” disability discrimination claim, [ECF No. 39 at 8 n.1 (“Plaintiff has not

asserted a perceived disability claim”)], and concedes that he has no “record of”

of any disabling condition, id. at 12 (arguing that he need not provide medical

record evidence of his condition) (citing 29 C.F.R. § 1630.2(i)(2)(v)), which leaves

Plaintiff to the first prong, i.e., whether he has “a physical or mental impairment

that substantially limits one or more major life activities.”           42 U.S.C. §

12102(1)(A). Under the first prong, “plaintiff must first show that [he] suffers from

a physical or mental impairment[, s]econd, plaintiff must identify the activity

claimed to be impaired and establish that it constitutes a ‘major life activity[,’ and

                                            22
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 23 of 42




t]hird, the plaintiff must show that her impairment ‘substantially limits’ the major

life activity previously identified.” Weixel v. Bd. of Educ. of City of N.Y., 287 F.3d

138, 147 (2d Cir. 2002).

      Concerning whether an impairment “substantially limits” a major life

activity, courts should consider whether it “substantially limits the ability of an

individual to perform a major life activity as compared to most people in the

general population.”       29 C.F.R. § 1630.2(j)(1)(ii).   “An impairment need not

prevent, or significantly or severely restrict, the individual from performing a

major life activity in order to be considered substantially limiting.” Id. The ADA

advises that “[t]he definition of disability in this chapter shall be construed in

favor of broad coverage of individuals under this chapter, to the maximum extent

permitted by the terms of this chapter.” 42 U.S.C. § 12102(4)(A); see also 29

C.F.R. § 1630.2(j)(1)(i) (“The term ‘substantially limits’ shall be construed broadly

in favor of expansive coverage, to the maximum extent permitted by the terms of

the ADA. ‘Substantially limits’ is not meant to be a demanding standard.”).

      Here, Plaintiff alleges that he has met the ADA definition of disability

because “he has submitted evidence that shows he suffers from, inter alia,

ADD/ADHD,” [ECF No. 39 at 10], which, Plaintiff states, “is a recognized disability

under the ADA.” Id. at 10-11 (citing cases). Plaintiff appears to be arguing here

that ADD/ADHD is, more appropriately, an “impairment” for ADA purposes. Next,

he argues that “Plaintiff has identified the following major life activities impaired


                                           23
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 24 of 42




by his condition: learning, reading, concentrating, thinking, communicating and

interacting with others,” id. at 11 (citing Affidavit of Marc D. Birnbach, Exhibit 1,

[ECF No. 39-3 (“Birnbach Aff.”) ¶¶ 5-8]), which, Plaintiff points out, “are ‘major life

activities’ for purposes of the ADA.” Id. at 11 n.2 (quoting 29 CFR 1630.2(i)(1)(i)).

“Finally, Plaintiff has presented evidence that his impairment substantially limits

these major life activities by, inter alia, affecting the pace at which he processes

information, takes in information correctly, makes sense of it and responds;

rendering him unable to process information like other persons; and causing

significant communication issues with others.” Id. at 11 (citing Birnbach Aff. ¶¶

5-8). The Affidavit sections Plaintiff cites state as follows:

      5. I suffer from a combination of dyslexia, slow lag, auditory
      processing disorder, and attention deficit disorder and attention
      deficit hyperactivity disorder (‘ADD/ADHD’).
      6. My disability limits the pace at which I process information,
      including taking In Information correctly, making sense of it and
      responding.
      7. I am unable to process information like other persons.
      8. My particular deficit results in significant communication issues
      with others and generally leads to misunderstandings and/or
      miscommunications.

[ECF No. 39-3].

      At his deposition, when questioned about his impairment, Plaintiff stated

that it consisted of “ADHD. There’s, I think, some form of dyslexia. There’s

another version of ADAD or something with more initials that I don’t remember.

Learning lag is in there. I think that’s pretty much it.” Pl.’s Ex. 2 at 58:20-25.

Plaintiff also testified that despite seeing psychologists “from childhood all the

                                          24
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 25 of 42




way probably to the end of high school,” he had never been treated with

medication for his impairment. Def.’s Ex. A at 60:3-15. When asked about how

this impairment affected him “in the context of [his] employment with

Americares,” Plaintiff stated that “[i]t’s affected me mainly in the positives. It’s

given me, you know, awareness of who I am and how to be a – able to

communicate clearly and work with people who don’t necessarily know how to

support somebody with this type of need.” Id. 60:23-61:5. Later, Plaintiff was

asked: “What impact did your learning disability have on your ability to do your

job at Americares?”; Plaintiff responded:

       If you’re asking my thoughts, I thought it was minimal. I thought
      that just proven with the metrics as far as measurables of what I
      created, when I created, how I created, where I delivered, it showed
      productivity in multimedia content creation that had never happened
      at Americares in the history of Americares. The amount of content I
      created for them far surpassed five years of the previous person in
      my position in what I did in just one year.
      So my disabilities did not weigh in on the productivity of my job. If
      anything, it – I felt like it strengthened me to learn more how to
      operate and work with people and my team in that capacity.

Id. 152:5-20.   When asked “[d]o you believe, as you sit here today, that your

learning disability substantially limited your ability to work at Americares?,”

Plaintiff stated: “No.” Id. 186:13-16.

      Defendant argues that “even assuming, arguendo, that Plaintiff has a

learning disability as alleged, . . . his deposition testimony undermines any claim

that his learning disability ‘substantially limits’ a major life activity, including

working.” [ECF No. 36-1 at 16]. The Court agrees.

                                         25
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 26 of 42




      Plaintiff takes Defendant to task for arguing that Plaintiff should have

provided record medical evidence substantiating his claim to a learning

disability, [ECF No. 39 at 11-14], and the Court agrees with Plaintiff that such

evidence is not always required, as is clear from the text of the statute, which

states that Plaintiff can show disability by either establishing “a physical or

mental impairment that substantially limits one or more major life activities of

such individual” or providing “a record of such an impairment.” 42 U.S.C. §

12102(1)(A)-(B). But here, where Plaintiff’s evidence consists of the Complaint’s

allegations, an affidavit that mirrors the allegations in the Complaint, deposition

testimony that only weakly supports these allegations and then completely and

in an uncontroverted manner contradicts Plaintiff’s claim to substantial

impairment, the Court can only conclude that with regard to his work at

Americares, Plaintiff was not disabled.

      Plaintiff’s deposition testimony makes this quite clear: he avers that his

impairment caused him to have “productivity in multimedia content creation that

had never happened at Americares in the history of Americares. The amount of

content I created for them far surpassed five years of the previous person in my

position in what I did in just one year. . . . So my disabilities did not weigh in on

the productivity of my job. If anything, it – I felt like it strengthened me.” Def.’s

Ex. A at 152:5-19. In effect, to use the current vernacular, Plaintiff stated under

oath that his impairment gave him a “superpower” that allowed him to


                                          26
         Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 27 of 42




outperform all other multimedia creators in the history of Americares. That is not

a disability.

        Courts in this Circuit, when faced with a Plaintiff’s conclusory allegations

and contradictory sworn testimony, have not hesitated to find for Defendant on

summary judgment. Jeffreys v. City of N.Y., 426 F.3d 549, 554-55 (2d Cir. 2005)

(affirming grant of summary judgment dismissing excessive force suit brought

under 42 U.S.C. § 1983 where the plaintiff relied exclusively on his own

testimony, which was “replete with inconsistencies and improbabilities”)

(internal quotation marks omitted); see also Shabazz v. Pico, 994 F. Supp. 460,

470 (S.D.N.Y. 1998) (Sotomayor, J.) (“[W]hen the facts alleged are so

contradictory that doubt is cast upon their plausibility, [the court may] pierce the

veil of the complaint’s factual allegations, dispose of some improbable

allegations, and dismiss the claim.”) (quoting Denton v. Hernandez, 504 U.S. 25,

32, 33 (1992)) (internal quotation marks omitted; alterations incorporated). 5 In

any case, Plaintiff was required to show that he not only was impaired but that

the impairment shown substantially limited a major life activity. See DeAngelo v.

Yellowbook Inc., 105 F. Supp. 3d 166, 174-75 (D. Conn. 2015) (“A medical

diagnosis alone does not necessarily demonstrate that a plaintiff had an

impairment under the ADA. Rather, the ADA requires those claiming the Act’s

protection to prove a disability by offering evidence that the extent of the



5   These two cases are cited by Fincher, 604 F.3d at 726-27.
                                          27
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 28 of 42




limitation caused by their impairment in terms of their own experience is

substantial.”) (citations and internal quotations omitted); Everitt v. Jarvis Airfoil,

Inc., No. 3:19-cv-001853 (VLB), 2020 WL 7230858, at *5 (D. Conn. Dec. 8, 2020)

(“Plaintiff's amended complaint does not allege any facts tending to show that

his carpal tunnel syndrome limits in any way his ability to perform tasks

constituting a ‘major life activity,’ much less ‘substantially limits’ that function,

compared to the general population.”).

      In sum, Plaintiff has failed to show at the prima facie stage that he was

disabled as defined by the ADA.         The Court grants summary judgment to

Defendant on this basis.

            2.     Plaintiff Does Not Establish that He was Terminated Due to His
                   Disability

      Defendant flatly asserts that Plaintiff fails “to establish his prima facie case

of discrimination arising from an adverse employment action under the ADA”

because, inter alia, “there is no competent and/or admissible evidence to support

Plaintiff’s claim that he was terminated because of his disability,” which means

Plaintiff has failed to establish the fourth prong of the prima facie test for

disability discrimination. [ECF No. 36-1 at 12-13 (citing Brady v. Wal-Mart Stores,

Inc., 531 F.3d 127, 134 (2d Cir. 2008) (fourth prong requires Plaintiff establish

“that he suffered an adverse employment action because of his disability.”)].

      Later, Defendant argues that “[a]s previously noted herein, the final

element of Plaintiff’s prima facie claim of discrimination arising from an adverse

                                         28
        Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 29 of 42




employment action under the ADA is ‘. . . that he suffered an adverse employment

action because of his disability.’” Id. at 22 (citing Brady, 531 F.3d at 134). But,

Defendant argues, “[w]hile Plaintiff proffers the conclusory allegation in his

Complaint (ECF No. 1 at paragraph 87) that he was terminated because of his

disability, same is not supported by any competent and/or admissible evidence.”

Id. at 23.

       Plaintiff, in response, asserts that “Defendant does not dispute that

Plaintiff has met his burden to establish the . . . fourth prong[] of a prima facie

case of discrimination under McDonnell Douglas.” [ECF No. 39 at 17].

       It is beyond the Court to understand how Plaintiff could have missed

Defendant’s two flat assertions in its Motion for Summary Judgment that there

was no “competent and/or admissible evidence to support Plaintiff’s claim that he

was terminated because of his disability.” [ECF No. 36-1 at 12-13, 22-23]. To be

sure, Defendant did not elaborate on where in the record such evidence was

lacking, but Defendant is not required to prove a negative. But when Defendant

made this argument and put prong four of Plaintiff’s prima facie case at issue, it

was Plaintiff’s charge to meet his burden by arguing what evidence in the record

supported his claim that he was terminated due to his disability. This Plaintiff did

not do. For that reason, the Court grants summary judgment to Defendant.

       In sum, Plaintiff has failed to establish two key parts of his prima facie

disability discrimination case; namely, that he was disabled under the meaning of


                                        29
        Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 30 of 42




the ADA, and that he was terminated due to his disability. The Court therefore

grants Defendant’s Motion for Summary Judgment.

       B.     Defendant’s Legitimate, Non-Discriminatory Reason for Terminating
              Plaintiff

       Even if Plaintiff had made the requisite prima facie showing of disability

discrimination under McDonnel Douglas, Defendant argues that it terminated

Plaintiff’s   employment      because   of   “Plaintiff’s   making   of   material

misrepresentations regarding his work for Americares and the leveraging [of]

same through threats to Defendant’s corporate partner, UPS, in an effort to

resolve an issue that originated as a private consumer dispute and which was

ultimately escalated by UPS to Defendant’s management team in an effort to

resolve what was perceived by UPS to be, based upon said misrepresentations, a

delivery issue affecting an emergency response.” [ECF No. 36-1 at 23]. Thus,

Defendant argues, “Plaintiff’s employment was terminated for a legitimate, non-

discriminatory reason.” Id.

       Plaintiff’s opposition to the Motion for Summary Judgment concedes that

“the UPS incident” was “evidence of a legitimate non-discriminatory reason for

Plaintiff’s termination.” [ECF No. 39 at 17 (“Defendant has presented evidence of

a legitimate nondiscriminatory reason for Plaintiff’s termination (the UPS

incident.”))].

       Therefore, the Court finds that Defendant has met its burden of proffering a

legitimate, non-discriminatory purpose for Plaintiff’s termination, as Plaintiff

                                        30
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 31 of 42




concedes. As a result, any presumption of disability discrimination, even if it had

been established, drops out of the case.          Anderson, 93 F. Supp. 3d at 140

(“Where the defendant articulates such a [legitimate, non-discriminatory] reason

[for termination], then the presumption of discrimination is rebutted, and it

‘simply drops out of the picture.’”) (quoting Hicks, 509 U.S. at 510-11).

      C.      Plaintiff Fails to Show that Defendant’s Proffered Reason for
              Terminating His Employment was Pretext for Discrimination

      Given    that   Plaintiff   concedes     that    Defendant       had   a   legitimate

nondiscriminatory reason for Plaintiff’s termination, Defendant simply argues that

Plaintiff has “failed to produce any evidence that the explanation established by

Defendant’s evidence was a pretext for intentional discrimination on the basis of

Plaintiff’s alleged disability.” [ECF No. 36-1 at 30].

       Plaintiff disagrees, arguing that “Plaintiff has presented sufficient evidence

of pretext to survive summary judgment and allow him to present his case to a

jury.” [ECF No. 39 at 17]. This is so, according to Plaintiff, because 1.) his direct

supervisor, Jed Selkowitz, made discriminatory comments about him regarding

his disability, calling his ideas “wonky” and referring to Plaintiff as a “nut job,”

2.) Selkowitz “marginalized” Plaintiff in the workplace, provided him with a

negative review “that specifically referenced his ‘learning style’ and deficiencies

in   his   ‘information   processing,’”   criticized     Plaintiff’s   “performance    and

communications skills,” and did nothing when Plaintiff complained that

Selkowitz’s actions were related to Plaintiff’s disability, and 3.) Selkowitz knew

                                          31
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 32 of 42




about Plaintiff’s disability and, under a “cat’s paw” theory of liability, Selkowitz’s

“improperly motivated recommendation” to terminate Plaintiff’s employment

“may be imputed to Mr. Nyenhuis,” who made the final decision to terminate

Plaintiff, “even if Mr. Selkowitz was not directly involved in the final decision.”

[ECF No. 39 at 19-21].       This is reinforced, Plaintiff claims, by Defendant’s

opposition filings with the CHRO in which Defendant referred to Selkowitz, and

others, as “primary decision makers with respect to both the hiring and firing of

[Plaintiff],” and referred to Selkowitz as “recommending” the termination of

Plaintiff. Id. at 19-20 (citing [ECF No. 39-10 ¶ 41] and [ECF No. 39-11 ¶ 11(c)]).

      Defendant replies that Selkowitz’s comments concerning Plaintiff’s

“wonky” ideas and referring to Plaintiff as a “nut job” were, under Second Circuit

precedent, mere “stray comments” that “do not constitute evidence [to support]

a case of employment discrimination.” [ECF No. 42 at 10 (quoting Danzer v.

Norden Sys., Inc., 151 F.3d 50, 56 (2d Cir 1998))]. This is especially so, according

to Defendant, because “Plaintiff admitted . . . that he never actually heard anyone

say anything derogatory about him or his learning disability,” Plaintiff himself

actually described one of his own ideas as “wonky” in an email to Selkowitz, and

there is no evidence of a temporal nexus between Selkowitz’s statements and

Plaintiff’s termination. Id. at 10-13.

      As to Selkowitz’s “marginalization” of Plaintiff and comments and refusal

to respond to Plaintiff’s complaints about his disability, Defendant argues that


                                          32
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 33 of 42




Selkowitz actually praised Plaintiff on numerous occasions and in the review in

question, never referred to any of Plaintiff’s attributes as deficiencies, and did

not criticize Plaintiff’s “communications skills.” [ECF No. 42 at 16]. Therefore,

according to Defendant, there is no support for a “cat’s paw” theory of disability

discrimination    liability,   especially    since   Selkowitz   “expressly   denied

understanding, knowing, and/or perceiving that Plaintiff has/had a disability,”

had no input on Plaintiff’s termination, and did not recommend it to the ultimate

decision-maker.    Id. at 16-19.     As to the CHRO filings in which Defendant

described Selkowitz as a primary decision maker or as recommending Plaintiff’s

termination, Defendant states that those responses (i) were “limited . . . to

Plaintiff’s claims of sex discrimination” which are “not asserted in this matter,”

(ii) were denied in Defendant’s Answer, (iii) were “premised upon the recollection

of Mr. Gilrain at the time of the CHRO proceedings,” (iv) were not signed by nor

sworn to by Selkowitz, and (v) could not be amended or otherwise corrected

because the “CHRO dismissed Plaintiff’s Charge of Discrimination.” [ECF No. 42

at 19-20].

      Plaintiff, with leave of Court, filed a Sur-reply, [ECF No. 48], in which he

argues that Selkowitz’s comments about Plaintiff were not “stray remarks,” and

that Defendant mis-cites Danzer, whose central holding, according to Plaintiff,

was that “[w]hen, however . . . other indicia of discrimination are properly

presented, the remarks can no longer be deemed ‘stray’ and the jury has the right


                                            33
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 34 of 42




to conclude that they bear a more ominous significance.” [ECF No. 48 at 1-3

(citing Danzer, 151 F.3d at 56)]. Plaintiff also argues that other cases cited by

Defendant in support of its “stray remarks” argument are distinguishable,

because the facts involved are so different that “the rationale of [the case does]

not apply to this case,” id. at 3-4 (citing Hasemann v. United Parcel Servs. Of

Am., Inc., No. 3:11-cv-00554 (VLB), 2013 WL 696424 (D. Conn. Feb. 26, 2013)), or

because the cited cases contain no analysis of the stray remarks doctrine. Id. at

4 (citing cases).

      As to Defendant’s arguments concerning why the CHRO filings do not

show that Selkowitz was involved in Plaintiff’s termination, Plaintiff argues that

on summary judgment “the Court may not simply disregard these admissions

and choose to give them no weight,” citing Weyant v. Okst, 101 F.3d 845 (2d Cir.

1996) for the proposition that “[t]he weighing of the evidence and the

determination as to which version of the events to accept are matters for the

jury.” Therefore, Plaintiff argues:

      Birnbach has presented evidence, in the form of Defendant’s sworn
      admissions to the CHRO, that Selkowitz was involved in the
      termination decision. Defendant has presented contrary evidence
      and arguments as to why these admissions should be disregarded.
      The Court cannot choose between the two. Rather, it is required to
      draw all reasonable inferences in favor of Birnbach and conclude
      that Defendant’s sworn admissions are sufficient to permit the
      question to go to a jury.

[ECF No. 48 at 6].



                                       34
        Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 35 of 42




       The Court holds that even if Plaintiff made the requisite prima facie

showing under McDonnell Douglas, no rational jury could find, under a “cat’s

paw” theory, that Defendant’s legitimate, non-discriminatory termination of

Plaintiff’s employment was mere pretext for improperly firing Plaintiff because of

his disability.

       The “cat’s paw” theory of discrimination involves “a non-decisionmaker

with a discriminatory motive [who] dupes an innocent decisionmaker into taking

action against the plaintiff.” Hart v. Estuary Council of Seniors, Inc., No. 3:14-cv-

00614 (VLB), 2016 WL 755603, at *8 n.3 (D. Conn. Feb. 25, 2015) (quoting Saviano

v. Town of Westport, No. 3:04-cv-00522 (RNC), 2011 WL 4561184, at *7 (D. Conn.

Sept. 30, 2011)). “A ‘central principle’ behind ‘cat's paw liability’ is the delegation

of decision-making or fact-finding power to a biased supervisor, who then

influences the decision-maker.” Id. (quoting Rajaravivarma v. Bd. of Trustees for

Conn. State Univ. Sys., 862 F. Supp. 2d 127, 152 (D. Conn. 2012)); see also

Vasquez v. Empress Ambulance Serv., Inc., 835 F.3d 267, 272 (2d Cir. 2016)

(“[T]he ‘cat’s paw’ metaphor now ‘refers to a situation in which an employee is

fired or subjected to some other adverse employment action by a supervisor who

himself has no discriminatory motive, but who has been manipulated by a

subordinate who does have such a motive and intended to bring about the

adverse employment action.’”) (quoting Cook v. IPC Int’l Corp., 673 F.3d 625, 628

(7th Cir. 2012) (Posner, J.)). “In other words, by merely effectuating or ‘rubber-


                                          35
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 36 of 42




stamp[ing]’ a discriminatory employee’s ‘unlawful design,’ the employer . . .

[opens] itself to . . . [be] successfully sued.” Id. (quoting Nagle v. Marron, 663

F.3d 100, 117 (2d Cir. 2011)).

      In sum, an employer may be liable under a “cat’s paw” theory “for the

animus of a supervisor who was not charged with the ultimate employment

decision . . . if [the] supervisor performs an act motivated by [improper] animus

that is intended by the supervisor to cause an adverse employment action, and if

that act is a proximate cause of the ultimate employment action.” Rajaravivarma,

862 F. Supp. 2d at 149 (quoting Staub v. Proctor Hosp., 562 U.S. 411, 422-23

(2011)).

      There are several problems with Plaintiff’s “cat’s paw” theory. First, there

is almost no evidence that Jed Selkowitz harbored an improper discriminatory

bias based on Plaintiff’s alleged impairment. As to Selkowitz calling Plaintiff’s

ideas “wonky,” the Court has trouble ascribing this comment to Selkowitz’s

alleged discriminatory bias when Plaintiff himself used the same term to describe

his own ideas. On August 29, 2018, Plaintiff sent Selkowitz an email entitled

“Wonky idea #1” in which Plaintiff enclosed a picture of a candy bar wrapper and

suggested that the candy company’s ties to El Salvador and distribution in Whole

Foods and Trader Joes might provide a productive avenue for Americares to

pursue in the future. [ECF No. 42-14]. Selkowitz replied “Interesting. Can you

send me higher res image? I can’t blow these up to read.” Id. As to the term


                                       36
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 37 of 42




“nut job,” Plaintiff testified that Selkowitz never referenced his impairment in any

team meetings, Plaintiff never “hear[d] anyone say anything derogatory about

[him] or his learning disability,” and noted that Selkowitz’s use of the term “nut

job” was done in conjunction with Selkowitz using the phrase “[t]his is why, you

know, we love you.”      Pl.’s Ex. 2 at 104:17-20, 105:2-19.       Whether the Court

characterizes these comments as “stray remarks” or not, see Tomassi v. Insignia

Financial Group, Inc, 478 F.3d 111, 115 (2d Cir. 2007) (calling the “stray remarks”

doctrine    “perhaps   [an]   oversimplified   generalization”),   neither   of   these

comments had anything to do with Plaintiff’s impairment, nor has Plaintiff

presented any evidence that they have any temporal or other nexus with the

decision to terminate Plaintiff’s employment.

      Moreover, the evidence shows that Selkowitz, to the extent he even

considered Plaintiff’s impairment, considered it a net positive, as did Plaintiff:

      Q.     Well, was [Plaintiff] a good employee?
      A.     Yes, Marc at times was a good employee. . . . Marc brought a
             different level – one of the reasons I was excited about Marc joining
             the organization was because Marc brought sort of a different level
             of creativity, outside the box thinking.
      ...
      Q.     Now, at any time did you ever have any discussions with Marc about
             his learning disability?
      A.     No. The word – not to my recollection using the word disability, no.
      Q.     Well, what discussions did you have with Marc on the subject?
      A.     Again, I wouldn’t characterize the discussion as discussions about
             the subject disability.
      Q.     Okay. What would you characterize the discussions as?
      A.     Well, to be frank, outside of this process, I wouldn’t – if somebody
             had asked me that question, I wouldn’t really know how to answer
             because my discussions with various members of my team revolve

                                         37
      Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 38 of 42




            around different strengths and opportunities that they may have. So,
            again, I wouldn’t refer to anything related to what we’re discussing
            as a disability because it was never discussed as such. That said, as
            I know what we’re talking about there, you know, throughout Marc’s
            time, occasional times Marc would speak to me about the potential of
            processing things differently, the need to write things down in detail,
            you know, just things like that.
      ...
      Q.    Mr. Selkowitz, separate and apart from anything you may have
            learned in the course of this litigation matter, did you ever
            understand or know Marc Birnbach to have a disability during the
            time that you worked with him?
      A.    No, never.
      Q.    Did you ever perceive Marc to have a disability during any time that
            you worked with him?
      A.    No, never.

[ECF No. 36-7 Transcript of Jed Selkowitz Deposition dated July 24, 2020 (“Def.’s

Ex. J”) at 14:3-15:24, 118:7-15]. These comments were echoed in Selkowitz’s

remarks about Plaintiff in Plaintiff’s Annual Review in a section where Plaintiff

noted that he was “slow to process information clearly.”           Selkowitz wrote:

“Marc’s unique perspective and approach to projects was a key reason I was

excited he was joining our team. We do not see it as a negative and I think the

team has done well to embrace a nonlinear content creator who has outside the

box ideas.” [ECF No. 39-6 at 11].

      Moreover,   the   Court   notes   that   while   “regarded     as”   disability

discrimination was a key part of Plaintiff’s Complaint, [ECF No. 1 ¶ 90 (“Plaintiff

was denied equal treatment in the terms, conditions and privileges of his

employment substantially because . . . he was regarded as disabled pursuant to

the ADA.”)], Plaintiff has now expressly disclaimed this theory of liability. In

                                        38
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 39 of 42




other words, Plaintiff no longer wishes to pursue relief on the grounds that his

employer “regarded” him as disabled.         But if Jed Selkowitz did not regard

Plaintiff as disabled, which appears to be the case, he could not and would not

have intentionally and improperly influenced the ultimate decision-maker,

Americares CEO Michael Nyenhuis, to fire Plaintiff because of his disability,

rendering Plaintiff’s “cat’s paw” theory of liability nugatory.

      As to Defendant’s CHRO responses, which characterized Selkowitz as

either one of the “primary decision makers with respect to both the hiring and

firing of [Plaintiff],” [ECF No. 39-10 ¶ 41], or referred to Selkowitz as

“recommending” the termination of Plaintiff, [ECF No. 39-11 ¶ 11(c)], the Court

notes that if Selkowitz was a “primary decision maker” in Plaintiff’s termination,

that would make the cat’s paw theory untenable, as it requires the decision-

maker be influenced by the improper animus of a subordinate, and to the extent

Selkowitz actually did recommend Plaintiff’s termination, which the record is

ambivalent about and which the Court does not decide, Plaintiff gave Selkowitz

plenty of reason to recommend his termination.

      As mentioned,

   x Plaintiff “did not seem to have full command of the technology” he used,
     indicating that “sometimes he d[id] not invest enough in the book learning
     of his craft,”

   x Plaintiff “was not effectively managing Jake [Rauscher] after repeated
     coaching attempts.      Despite some effort by Marc to improve his
     management of Jake, I observed a continuing erosion of the relationship
     and Jake became a flight risk. Marc made efforts to establish a routine
     with Jake, [but t]hese routines did not last and (by personal observation
                                      39
      Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 40 of 42




      and feedback delivered to me), Marc’s feedback came off more as criticism
      of Jake’s work,”

   x Plaintiff “procrastinated on . . . [some] assignment[s],” failed to “t[ake] the
     lead and present[] recommendations” on some projects, and “[needed]
     flexibility in . . . us[ing] the same video editing platform [as Jake
     Rauscher],”

   x Plaintiff “took a first-class seat on [a] charter, leaving [an Americares]
     donor assigned to that seat to go back to economy. It was a very
     embarrassing situation . . . While Marc acknowledged it was inappropriate
     when it was pointed put to him, he clearly didn’t recognize it at the time,”

   x Plaintiff “took [a] computer he had purchased to a freelance gig [but] a
     memory card of Jake’s had been downloaded onto that computer by
     mistake. Without confirming we had a backup of that card, Marc deleted it
     from the computer. We lost an entire card of Jake’s content. While others
     were also to blame for this, Marc took little to no responsibility at the time
     and sought to put blame on teammates during our discussion,”

   x Plaintiff did not “partner with [Ted and Sam Kelly] to better understand the
     performance of [Americares’] video content,” despite Selkowitz’s request,
     and

   x Plaintiff “was supposed to be a leader among the photographers, but he
     showed up 30 minutes late . . . missing the pre-event brief . . . [because of a
     personal] freelance gig.”

[ECF No. 39-6]. These are only the “highlights” of Plaintiff’s 2018 Annual Review,

which are discussed in more detail, supra.        In addition, Plaintiff moved to

Wisconsin when AmeriCares did not have a work-from-home policy without

informing Selkowitz, his direct supervisor, who heard it first from co-workers

who thought Plaintiff had left the company, [ECF No. 42-7], and Plaintiff misled

Selkowitz about the “seamless integrat[ion of visual effects],” stating that despite

working remotely this would be “highly adaptable and easy,” id., yet less than

two months later Selkowitz expressed “confus[ion]” about Plaintiff having to mail
                                        40
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 41 of 42




a disc drive to Jake Rauscher to share video files. [ECF No. 42-8]. And when

Selkowitz asked Plaintiff about this, Plaintiff blamed Selkowitz and Plaintiff’s

impairment, despite Selkowitz making no mention of it in his email. [ECF No. 39-

8 (“still I have to defend that I don’t process information well”)]. And not only

was Plaintiff a poor manager of his only direct report, Jake Rauscher, causing

Selkowitz to reassign Rauscher to another manager, Plaintiff admitted at his

deposition that his “relationship [with Rauscher] was very minimal,” which must

have left Selkowitz feeling that he made the correct choice in reassigning

Rauscher. Pl.’s Ex. 2 at 104:10-11.

      Plaintiff’s response to “the UPS event” was equally tone deaf and likely the

straw that broke the camel’s back, to the extent Selkowitz was considering

recommending Plaintiff’s termination. When questioned about it by Selkowitz,

Plaintiff responded “[t]here was no support of flexibility [on UPS’s part] due to

ups [sic] policy[, . . . ] I positioned solutions which were rejected [by UPS, . . .]

this stopped my work for americares [sic] today and escalated frustrations [and] I

left a generic direct review on facebook about my frustrations [with UPS] with no

mention of americares.” [ECF No. 42-10]. Here, Plaintiff again misled Selkowitz,

claiming that UPS stopped [his] work for [A]mericares today,” when in fact he

was on vacation and working on personal business. Similarly, Plaintiff blamed

UPS in his email to Diana Maguire: “UPS did two major disservices to me and

this should never have gone in the direction it did and what a mess [UPS]


                                         41
       Case 3:19-cv-01328-VLB Document 51 Filed 09/18/21 Page 42 of 42




created.” [ECF No. 42-9 (emphasis added)]. In sum, there is little evidence that

Jed Selkowitz even considered Plaintiff disabled, and to the extent he did

influence Americares’ CEO in firing Plaintiff, he had good reason to for reasons

having nothing to do with Plaintiff’s alleged impairment.

      Plaintiff has failed to make out a prima facie case for disability

discrimination.   But even if Plaintiff could establish a prima facie case of

disability discrimination, Defendant has put forth, as outlined above, a legitimate,

nondiscriminatory reason for terminating Plaintiff, namely, his inappropriate

behavior toward UPS in handling a private matter that could easily have

jeopardized Americares’ prized relationship with its key partner, UPS.                                And

Plaintiff has failed to establish or present evidence of a genuine issue of material

fact regarding Defendant’s termination of his employment being mere pretext for

disability discrimination.

                               IV.   CONCLUSION

      For the foregoing reasons, the Court GRANTS Defendant’s Motion for

Summary Judgment. [ECF No. 36]. The Clerk is instructed to close this case and

enter Judgment in Defendant’s favor.
                                                                 Digitally signed by Vanessa Bryant
                                        Vanessa Bryant Date: 2021.09.18 14:35:16 -04'00'
                                       ________________________
                                       Vanessa L. Bryant
                                       United States District Judge


      SO ORDERED at Hartford, Connecticut.



                                          42
